NOTE: This order is nonprecedential.

  Wniteb ~tate~ ~ourt of ~eaI~
      for tbe jfeberaI ~ircuit

          IN RE LG ELECTRONICS, INC.


                     2011-1248
            (Reexamination No. 901008,522)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                     ON MOTION


                      ORDER
   LG Electronics, Inc. moves to substitute Eric A.
Shumsky as principal counsel.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   The motion is granted. Eric A. Shumsky and Erik A.
Puknys should each promptly file a new entry of appear-
ance.
IN RE LG ELECTRONICS                                      2
                            FOR THE COURT


      MAY 1 8 2011           /s/ Jan Horbaly
         Date               Jan Horbaly
                            Clerk
cc: Erik R. Puknys, Esq.
    Eric A. Shumsky, Esq.             FILED
                             II.S. COURT OF APPEALS FOR
    Raymond T. Chen, Esq.       THE FEDERAL CIRCUIT

s21                               MAY· 1 8 ZOll
                                    JAnHORIW.V
                                       CLERK